In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-113 CR

____________________


CHUCK ALLEN PIERCE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 87315




MEMORANDUM OPINION (1)


	Chuck Allen Pierce entered a non-negotiated guilty plea to an indictment for the
State jail felony offense of unauthorized use of a motor vehicle.  See Tex. Pen. Code
Ann. § 31.07 (Vernon 2003).  The trial court convicted and sentenced Pierce to seventeen
months of confinement in the Texas Department of Criminal Justice, State Jail Division. 
The trial court certified that this is not a plea-bargain case, and the defendant has the right
of appeal.  See Tex. R. App. P. 25.2(d).  
	Appellate counsel filed a brief that concludes no arguable error is presented in this
appeal. See Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967),
and High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978).  On July 24, 2003, Pierce
was given an extension of time in which to file a pro se brief. We received no response
from the appellant.  
	As there was no plea bargain agreement, we have jurisdiction over the appeal.  Jack
v. State, 871 S.W.2d 741, 744 (Tex. Crim. App. 1994).  It appears the appellant was duly
admonished.  Tex. Code Crim. Proc. Ann. art. 26.13 (Vernon Supp. 2004). Pierce
signed a judicial confession and admitted his guilt in open court.  He does not contest the
voluntariness of his guilty plea.  
	We have reviewed the clerk's and the reporter's records, and find no arguable error
requiring us to order appointment of new counsel.  Stafford v. State, 813 S.W.2d 503, 511
(Tex. Crim. App. 1991).  Accordingly, we affirm the trial court's judgment.
	AFFIRMED.
 
								PER CURIAM

Submitted on November 18, 2003
Opinion Delivered December 3, 2003
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1.   See Tex. R. App. P. 47.4.